       Case 2:19-cv-13088-GGG-DPC Document 46 Filed 09/29/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    DANILA ZALDIVAR                                                CIVIL ACTION NO: 19-13088

    VERSUS
                                                                                    SECTION: T (2)
    TRANSUNION, INC. and
    PENNSYLVANIA HIGHER
    EDUCATION ASSISTANT AGENCY
    d/b/a FEDLOAN SERVICING


                                              ORDER

         Before the Court is a Motion to Dismiss 1 filed by Defendant Pennsylvania Higher

Education Assistance Agency d/b/a Fedloan Servicing (“PHEAA”). For the following reasons, the

Motion to Dismiss2 is GRANTED.

         This action arises out of Plaintiff’s claim that PHEAA violated the Fair Credit Reporting

Act, 15 U.S.C. § 1681, et. seq. (“FCRA”). Plaintiff was originally part of a group of Plaintiffs in

another civil action filed in February 2019. In that action, this Court granted PHEAA’s motion to

sever the claims and gave the severed plaintiffs the option to re-file their claims in this District by

October 10, 2019. On October 10, 2019, Plaintiff filed an amended complaint in this Court.3 In

January 2020, PHEAA filed two separate motions to dismiss Plaintiff’s claims, 4 and Plaintiff

subsequently filed a motion to transfer this matter to the Northern District of Florida.5 The Court

denied Plaintiff’s motion to transfer finding that the Northern District of Florida is not a proper

venue.



1
  R. Doc. 3.
2
  R. Doc. 3.
3
  R. Doc. 1.
4
  R. Docs. 3 and 16.
5
  R. Doc. 17.

                                                  1
       Case 2:19-cv-13088-GGG-DPC Document 46 Filed 09/29/20 Page 2 of 4




        PHEAA’s first motion to dismiss contends Plaintiff cannot proceed with a claim against

PHEAA in this Court because (1) PHEAA is not subject to personal jurisdiction, and (2) venue is

improper.6 PHEAA is a statutorily-created instrumentality of the Commonwealth of Pennsylvania

and has no offices or employees in Louisiana. Additionally, Plaintiff is a resident of Florida and

did not reside in Louisiana during the time period relevant to her claim. PHEAA contends that this

Court has no interest in this action involving two out-of-state parties with no connection to

Louisiana, and that Plaintiff’s claim should, therefore, be dismissed for lack of personal

jurisdiction and improper venue.

        Federal Rule of Civil Procedure 12(b)(2) confers a right to dismissal of claims against a

defendant where personal jurisdiction is lacking. Personal jurisdiction is “an essential element of

the jurisdiction of a district court, without which the court is powerless to proceed to an

adjudication.”7 A federal court may exercise personal jurisdiction over a non-resident defendant if

(1) the forum state’s long-arm statute confers personal jurisdiction over the defendant, and (2) the

exercise of personal jurisdiction comports with due process under the United States Constitution.8

Louisiana’s “long-arm statute authorizes the exercise of personal jurisdiction to the limits of due

process.”9 Hence, “the Court need only consider whether the exercise of jurisdiction in this case

satisfies federal due process requirements.”10

        Personal jurisdiction may be general or specific.11 To exercise specific jurisdiction, a court

must determine:

        (1) whether the defendant has minimum contacts with the forum state, i.e., whether
        it purposely directed its activities toward the forum state or purposefully availed

6
  R. Doc. 3.
7
  Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (internal quotation omitted).
8
  Electrosource, Inc. v. Horizon Battery Techs., Ltd., 176 F.3d 867, 871 (5th Cir. 1999).
9
  Choice Healthcare, Inc. v. Kaiser Found. Health Plan of Colo., 615 F.3d 364, 365 (5th Cir. 2010).
10
   Embry v. Hibbard Inshore, LLC, 2019 WL 2744483, at *2 (E.D. La. July 1, 2019) (citing Dickson Mar. Inc. v.
Panalpina, Inc., 179 F.3d 331, 336 (5th Cir. 1999)).
11
   Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006).

                                                       2
       Case 2:19-cv-13088-GGG-DPC Document 46 Filed 09/29/20 Page 3 of 4




        itself of the privileges of conducting activities there; (2) whether the plaintiff’s
        cause of action arises out of or results from the defendant’s forum-related contacts;
        and (3) whether the exercise of personal jurisdiction is fair and reasonable.12

In this case, Plaintiff’s cause of action does not arise out of PHEAA’s contact with Louisiana, and

the Court, therefore, does not have specific personal jurisdiction over PHEAA. For a court to

exercise general jurisdiction, the defendant’s contacts with the forum must be “so continuous and

systematic” as to render the defendant “at home” in the forum state.13 PHEAA’s contacts with

Louisiana are rather limited, and are, therefore, not so continuous and systematic as to render

PHEAA at home in Louisiana. Additionally, two other sections of this Court have granted identical

motions filed by PHEAA, dismissing similar claims for lack of personal jurisdiction. 14

Accordingly, this Court finds that it lacks personal jurisdiction over PHEAA in this case.

        28 U.S.C. § 1391(b) provides that venue is proper in: (1) a judicial district in which any

defendant resides, if all defendants are residents of the State in which the district is located; (2) a

judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of property that is the subject of the action is situated; or (3) if there

is no district in which an action may otherwise be brought as provided in this section, any judicial

district in which any defendant is subject to the court’s personal jurisdiction with respect to such

action. In this case, Plaintiff asserts venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and 28

U.S.C. § 1391(c)(2) on the basis that “defendants in this matter reside in the state of Louisiana.”15

However, PHEAA does not reside in Louisiana. Additionally, the events giving rise to this claim

did not occur in Louisiana, and PHEAA is not subject to personal jurisdiction in this District.



12
   Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002)).
13
   Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
U.S. 915, 919 (2011)).
14
   See Brumfield v. TransUnion, Inc., 2020 WL 1083598 (E.D. La. Mar. 6, 2020); Shook v. TransUnion, Inc., 2020
WL 1471675 (E.D. La. Mar. 26, 2020).
15
   R. Doc. 1.

                                                      3
          Case 2:19-cv-13088-GGG-DPC Document 46 Filed 09/29/20 Page 4 of 4




Therefore, the Court concludes that this is an improper venue for Plaintiff’s claims against

PHEAA.

           Accordingly, IT IS ORDERED that the Motion to Dismiss 16 filed by Defendant

Pennsylvania Higher Education Assistance Agency d/b/a Fedloan Servicing is GRANTED.

Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE.

           New Orleans, Louisiana, on this 29th day of September, 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




16
     R. Doc. 3.

                                                 4
